DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12, 17, 22, and 27  have been cancelled.

Status of Claims
2.    This Office Action is in response to the application filed on 01/07/2022. Claims 13 through 27 are presently pending and are presented for examination.

Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
4.	Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive.
Applicant argued that Gao fails to specify that a base sequence has a cyclic shift which is a function of an index of the first RB.
Examiner respectfully disagrees. Gao teaches the OCC sequence (base sequence) index is used for each terminals and OCC index is function of RB index and is function of cyclic shift (CS) index (see paragraphs 4 and 202-203).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-16, 18-21, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2019/0373613 A1) in view of Gao et al. (US 2020/0177423 A1).
For claims Harada teaches 13, 18, and 23  a method performed by a wireless transmit/receive unit (WTRU), the method comprising: 
transmitting a first physical uplink control channel (PUCCH) signal in a first resource block (RB) of an interlace of a plurality of RBs (see paragraphs 57 and 60-61 “transmitting a PUCCH- 1 RB wide- in an interlace including a set (plurality) of 10 RBs”), based on a base sequence having a cyclic shift which is a function of an index of the first RB (see paragraph 73  “to multiplex PUCCHs at least one cyclic shift (CS) may applied to PUCCHs, in the time domain and/or in the frequency domain”, paragraph 87 “base sequence Zadoff-Chu is applied to multiple RBs to increase multiplexing capacity”, paragraph 185, claims 4, 9-10 “at least one cyclic shift is applied to uplink control channel”, and paragraphs 52, 64, 66, 219, Fig. 4, and Fig. 4B “RB index 0, 10,  20, etc., indicates beginning of each RB interlaces and the location in which PUCCH is being transmitted”); and
transmitting a second PUCCH signal in a second RB of the interlace (see paragraphs 57 and 60-61 “transmitting a PUCCH- 1 RB wide- in an interlace including a set (plurality) of 10 RBs” and this is essentially the same as previous limitation), based on the base sequence having a cyclic shift which is a function of an index of the second RB, wherein the first RB and the second RB are different RBs (see paragraph 73  “to multiplex PUCCHs at least one cyclic shift (CS) may applied to PUCCHs, in the time domain and/or in the frequency domain”, paragraph 87 “base sequence Zadoff-Chu is applied to multiple RBs to increase multiplexing capacity”, paragraph 185, claims 4, 9-10 “at least one cyclic shift is applied to uplink control channel”, and paragraphs 52, 64, 66, 219, Fig. 4, and Fig. 4B “RB index 0, 10,  20, etc., indicates beginning of each RB interlaces and the location in which PUCCH is being transmitted”).
Harada does not explicitly teach wherein the cyclic shift (CS) of the base sequence used in each RB is a function of a RB index of the respective RB. 
However, Gao teaches CS index is configured as function RB index by a base station wherein the configuration is communicated to terminals by DCI (see Gao: paragraph 202 “OCC sequence (base sequence) index is different for each terminal” and paragraph 203 CS index is function or RB index and OCC index”).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings Gao in the PUCCH of Harada in order to indicate CS index relation with RB index via DCI to terminals (see Gao: paragraphs 202-203).

           For claims 14, 19, and 24 Harada in view of Gao teaches the method, wherein the first PUCCH signal and the second PUCCH signal are transmitted over an unlicensed carrier (see Harada: paragraph 9 “UL transmission supported in unlicensed carrier”).  

           For claims 15, 20, and 25 Harada in view of Gao teaches the method, wherein the plurality of RBs of the interlace distributed evenly over a channel bandwidth (see Harada: paragraphs 55-57 “PUCCH is mapped to resources provided in an interlaced configuration wherein interlace configuration refers to multiple RBs within system band”).  

           For claims 16, 21, and 26 Harada in view of Gao teaches the method, wherein the distribution is achieved using orthogonal spreading sequences (see Harada: paragraph 73 “orthogonal cover codes (OCCs)”).  

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim et al. (EP 3 410 808 A1) 

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415